Citation Nr: 1215320	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

(The issues of entitlement to a higher initial rating for moderate tricompartmental osteoarthritis of the left knee, currently rated 10 percent disabling; an increased rating for post-traumatic osteoarthritis with patellofemoral disease of the right knee, currently rated 30 percent disabling; and a total disability rating based upon individual unemployability (TDIU); will be the subject of separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, which denied service connection for bilateral hearing loss.  

Jurisdiction is now with the RO located in Nashville, Tennessee.  

The Veteran was afforded a July 2003 hearing before the undersigned.  The hearing transcript is associated with the record.  

In April 2004, the Board remanded the claim for further development. 

In June 2005, the Board denied the claim for service connection for bilateral hearing loss.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In July 2007, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in the Court's decision. 

In May 2008 and November 2011, the Board remanded this issue for further development in accordance with the Court's July 2007 decision. 

In November 2011, the Board also referred the issues of whether new and material evidence has been received to reopen claims for service connection for a bilateral leg disability and a lower back disability for adjudication by Agency of Original Jurisdiction (AOJ).  These issues have not been adjudicated by the AOJ and are again referred for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The claim for an increased rating for post-traumatic osteoarthritis with patellofemoral disease of the right knee is the subject of a separate Board decision). 


FINDING OF FACT

Current bilateral hearing loss is the result of events in active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be established on a presumptive basis for certain disabilities, including sensorineural hearing loss, if considered a disease of the central nervous system.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual background and analysis

Service treatment records at entrance into active service showed that the Veteran had 15/15 whisper voice testing scores in both ears.  See January 1963 entrance examination report.  At separation, the Veteran denied having ear, nose or throat trouble and again had 15/15 whisper voice testing scores and normal hearing upon audiometry testing.  .  His DD 214 lists his occupational specialty as a launcher crewman.  

In June 2001, the Veteran reported that he initially experienced tinnitus while working on guard duty in Germany. 

The Veteran was afforded a VA audiology examination in April 2002.  The examiner stated that he reviewed the claims folder and noted that hearing at separation was normal upon audiometry testing.  

The Veteran stated that he worked in artillery near loud generators.  It appears that he reported using hearing protection at work, but it is unclear whether he was referring to civilian or active military work.  He denied any history of post service noise exposure.  He described having brief instances of vertigo when quickly arising.  He had tinnitus ever since basic training when a "bunker went off" near him.  He recalled questioning a physician about tinnitus while stationed in Germany.  He also described having equilibrium disturbances affecting his left ear that had been present since childhood.  He began noticing hearing difficulty approximately 10 years ago.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ
(hz)


500
1000
2000
3000
4000
RIGHT 
15 
25
15
20
25
LEFT
15
20
10
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The examiner concluded that the Veteran had normal hearing, bilaterally, with the exception of mild sensorineural hearing loss at 8000 Hz.  The examiner stated that it was less likely hearing loss was related to active service.  She cited absence of hearing loss shown on examination and treatment during service.  See 38 C.F.R. § 3.385.  However, she noted that the Veteran reported treatment for tinnitus during service and such medical records were not associated with the claims file.  

At the July 2003 hearing, the Veteran reported that his tinnitus symptoms began during basic training when there was a nearby explosion.  He continued to have tinnitus.  He reported that he believed he had hearing difficulties.  

VA reexamined the Veteran in May 2004 for hearing loss.  The claims folder was not available for review.  The Veteran complained of tinnitus beginning in service.  He also stated that he occasionally had momentary vertigo upon standing.  He denied using hearing protection and any post service recreational noise exposure.  However, he reported occasional noise exposure from his civilian occupation.  

Otoscopy revealed clear ear canals and normal tympanic membranes.  Pure tone audiometry and speech testing results were administered, but were not considered valid by the audiologist.  He cited discrepancies in test results suggesting non-organic hearing ability.  He opined that the Veteran probably had 10 to 15 decibel (db) hearing in most frequencies.  

VA reexamined the Veteran in July 2008 for hearing loss.  The examiner reviewed the claims folder and cited the relevant history.  The Veteran reported in-service noise exposure from generators, artillery launches, and power units.  He had post service noise exposure in his civilian occupation.  He had used hearing protection during occupational noise exposure, but not during military noise exposure.  

Clinical examination showed otoscopy and tympanogram were normal.  Acoustic reflexes were present in both ears and acoustic reflex decay was negative at 1000 Hz.  Otoacoustic emissions were present through 3000 Hz in both ears.  

Pure tone audiometry and word recognition testing were administered.  However, the examiner determined the results to be of questionable validity.  She cited variability in ascending and descending test methods that did not correspond to speech recognition scores.  She declined to provide an opinion based upon the questionable test results.  

The most recent VA audiological examination took place in April 2011.  The examiner reviewed the claims folder and noted that no hearing loss was demonstrated at entrance and separation into service.  The Veteran reported military noise exposure from working with a missile launch crew and from working near power generators.  He also affirmed having intermittent noise exposure at his civilian occupation, although he had used hearing protection.  He reported having tinnitus beginning in service.  

Pure tone audiometry testing, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
40
45
LEFT
30
40
35
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Middle ear testing showed Type A tympanograms for both ears.  

The examiner diagnosed mild to moderate sensorineural hearing loss with excellent speech recognition scores in both ears.  He noted that the Veteran had current complaints of tinnitus that had begun during service in Germany.  The examiner further indicated that the tinnitus was a symptom associated with hearing loss.  He opined; however, that it was not likely that the current hearing loss was related to military noise exposure.  He cited lack of hearing loss or audiometry threshold shift shown during service and a history of post service occupational noise exposure.  He added; however, that it was at least as likely as not that tinnitus was related to military noise exposure given his report of onset.  

The Veteran submitted the report of a private audiology examination conducted in November 2011.  It was reported that the Veteran had hearing loss that he "traces back" to exposure to the noise from generators when he served on active duty in Germany.  He stated that he worked near large diesel generators for about two years.  He had not had "much" noise exposure outside of service.  He also reported recurrent tinnitus.  Additional reported ear, nose, and throat (ENT) symptoms included wax buildup, balance issues, nasal congestion, and sinus pressure.    

An audiogram showed mild to moderately severe bilateral symmetrical hearing loss with type A tympanograms for both ears.  Speech discrimination scores were 100 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  He commented that it was probably related to the noise exposure form generators during military service in 1963.  He cited the Veteran's history, the timing of the hearing loss and the audiometric testing.  

Analysis

The Veteran contends that service connection for bilateral hearing loss is warranted.  Although service treatment records do not show treatment or complaints of hearing loss, he reports noise exposure.  The record confirms that the Veteran worked as a launcher crewman.  His reports have been consistent.  There is nothing inherently implausible or incredible about his reports of military noise exposure, and the Board considers them credible.  Caluza.  Hence, an in-service event is demonstrated. 

The April 2011 VA examination report shows that the Veteran has a bilateral hearing loss disability meeting the VA definition of hearing loss.  38 C.F.R. § 3.385.  A current disability is demonstrated for both ears.  

The remaining question is whether there is a nexus between the current hearing loss and military noise exposure.  The November 2011 private examiners linked the current hearing loss to the in-service noise exposure.  The examiners did not discuss the service treatment records showing normal hearing at entrance and separation or specifically report when the hearing loss began.  The examiners did otherwise consider an accurate history and provide some rationale for the opinion.  Hence, the opinion is of some probative value.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The April 2011 VA examiner seems to have provided contradictory opinions.  On the one hand, the examiner explicitly opined that the hearing loss was unrelated to service.  On the other hand, the examiner opined that tinnitus was incurred in service and that tinnitus was a symptom of the hearing loss.  If the tinnitus was a symptom of the hearing loss and the tinnitus was service connected, the underlying hearing loss would also have to be related to service.  

The VA opinion at most weighs neither for nor against the claim.  The opinions and the Veteran's credible reports place the evidence in at least equipoise.  The claim is therefore, granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


